Exhibit 10.1

EXECUTION VERSION

ASSIGNMENT AND ACCEPTANCE

AND

SEVENTH OMNIBUS AMENDMENT

This ASSIGNMENT AND ACCEPTANCE AND SEVENTH OMNIBUS AMENDMENT is made as of
June 23, 2017 (this “Amendment”), among CHS RECEIVABLES FUNDING, LLC, a Delaware
limited liability company (“Receivables Funding”), as Borrower and as the
Company, THE BANK OF NOVA SCOTIA (“Scotia”), as a Committed Lender and as a
Managing Agent, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CA-CIB”), as a
Committed Lender, as a Managing Agent and as Administrative Agent, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”), as an exiting Committed Lender and as an
exiting Managing Agent, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a new
Committed Lender and as a new Managing Agent, ATLANTIC ASSET SECURITIZATION LLC
(“Atlantic”), as a Conduit Lender, LIBERTY STREET FUNDING LLC
(“Liberty Street”), as a Conduit Lender, Victory Receivables Corporation
(“Victory”), as an exiting Conduit Lender, CHSPSC, LLC (as
successor-by-conversion to Community Health Systems Professional Services
Corporation), a Delaware limited liability company (“Professional Services”), as
Collection Agent under each of the Receivables Loan Agreement, the Contribution
Agreement and the Sale Agreement (as each is defined below), and as Authorized
Representative (as defined in the Sale Agreement, the “Authorized
Representative”), CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(“CHS”), as Transferor, as Buyer and individually (as the provider of a
performance undertaking), and EACH OF THE OTHER PERSONS IDENTIFIED AS
ORIGINATORS ON THE SIGNATURE PAGES HERETO AFFILIATED WITH CHS/COMMUNITY HEALTH
SYSTEMS, INC., as Originators. All capitalized terms used herein without
reference shall have the meanings assigned to such terms in the Receivables Loan
Agreement, the Contribution Agreement or the Sale Agreement, as applicable, in
each case after giving effect to this Amendment (but immediately prior to giving
effect to this Amendment with respect to capitalized terms used in the recitals
hereto and in Sections 1, 2 and 6 hereof).

WHEREAS, Receivables Funding, as Borrower, Scotia, as a Committed Lender and as
a Managing Agent, CA-CIB, as a Committed Lender, as a Managing Agent and as
Administrative Agent, BTMU, as a Committed Lender and as a Managing Agent, the
other Lenders party thereto and Professional Services, as Collection Agent, have
entered into the Receivables Loan Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Receivables Loan Agreement”);

WHEREAS, (i) BTMU no longer desires to be a Committed Lender or Managing Agent
under the Receivables Loan Agreement and Victory no longer desires to be a
Conduit Lender under the Receivables Loan Agreement and (ii) PNC desires to join
and be bound by the Receivables Loan Agreement and each other applicable
Facility Document as a Committed Lender and as a Managing Agent thereunder, and
in order to effect the foregoing, the parties to the Receivables Loan Agreement
and PNC desire to enter into this Amendment;



--------------------------------------------------------------------------------

WHEREAS, CHS, as Transferor, Receivables Funding, as the Company, and
Professional Services, as Collection Agent thereunder, have entered into the
Receivables Purchase and Contribution Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Contribution Agreement”);

WHEREAS, the Originators, Professional Services, as Collection Agent and
Authorized Representative thereunder, and CHS, as Buyer, have entered into the
Receivables Sale Agreement, dated as of March 21, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Sale
Agreement”); and

WHEREAS, the parties hereto desire to amend certain provisions of the
Receivables Loan Agreement, the Contribution Agreement and the Sale Agreement
pursuant to Section 10.01 of the Receivables Loan Agreement, Section 9.01 of the
Contribution Agreement and Section 9.01 of the Sale Agreement and take the other
actions set forth herein, and have agreed to do so subject to the terms and
conditions of this Amendment.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Reduction of Facility Limit. Effective as of the Effective Date (as
defined below) and notwithstanding anything in the Receivables Loan Agreement or
any other Facility Document to the contrary (including, without limitation,
Sections 2.04, 2.06, 2.07 and 2.14 of the Receivables Loan Agreement), (i) the
Facility Limit is hereby reduced from $700,000,000 to $600,000,000, with all
$100,000,000 of such reduction to be applied to reduce the Commitment of BTMU
from $250,000,000 to $150,000,000 (and, for the avoidance of doubt, no other
Committed Lender’s Commitment will be reduced as a result of such reduction in
the Facility Limit), (ii) if immediately after giving effect to such reduction
in the Facility Limit there is a Borrowing Base Deficiency, Borrower will repay
a sufficient principal amount of Advances such that immediately after giving
effect to such reduction in the Facility Limit and such repayment there is no
Borrowing Base Deficiency, all of which repayment will be applied to reduce the
Revolving Principal Balance owing to Victory (and, for the avoidance of doubt,
none of such repayment will be applied to reduce the Revolving Principal Balance
owing to any other Lender) and (iii) Borrower will pay to BTMU, as Managing
Agent on behalf of the applicable members of the Victory Lender Group, all
unpaid fees and Interest owing under the Receivables Loan Agreement or any other
Facility Document to members of the Victory Lender Group and accrued through but
excluding the Effective Date (and, for the avoidance of doubt, no other Lender
Group’s unpaid fees or Interest will be paid in connection with the foregoing),
together with any CP Breakage incurred by Victory as a result of the foregoing
repayment of a portion of the Revolving Principal Balance owing to it (with such
repayment being deemed an Optional Prepayment for purposes of such CP Breakage).

SECTION 2. Assignment and Acceptance.

(a) Effective as of the Effective Date (but immediately after giving effect to
the actions contemplated by Section 1 hereof), (i) BTMU, in its capacity as a
Committed Lender, hereby sells and assigns to PNC, and PNC hereby purchases and
assumes from BTMU, in such

 

2



--------------------------------------------------------------------------------

capacity, all of BTMU’s rights and obligations as a Committed Lender under the
Receivables Loan Agreement, such that PNC will assume BTMU’s entire $150,000,000
Commitment and (ii) Victory hereby sells and assigns to PNC, Atlantic and
Liberty Street (each, an “Assignee” and collectively, the “Assignees”), and PNC,
Atlantic and Liberty Street hereby purchase from Victory, $150,000,000,
$38,571,428.54 and $25,714,285.73, respectively, principal amount of the
Advances owing to Victory. As consideration for the sale and assignment
contemplated in clause (ii) of the preceding sentence, PNC, Atlantic and Liberty
Street will pay to BTMU, as Managing Agent on behalf of Victory, on the
Effective Date (but immediately after giving effect to the actions contemplated
by Section 1 hereof) by wire transfer of immediately available funds pursuant to
the wire instructions set forth below an amount equal to $150,000,000,
$38,571,428.54 and $25,714,285.73, respectively, representing the purchase price
payable by such Assignee for the Advances sold and assigned by Victory to such
Assignee under this Section 2(a). Borrower agrees to pay to BTMU, as Managing
Agent on behalf of Victory, on the Effective Date, any and all CP Breakage
incurred by Victory as a result of the sale and assignment of Advances as
provided above (with such sale and assignment being deemed an Optional
Prepayment for purposes of such CP Breakage). For the avoidance of doubt, no
rights or obligations of any member of the Victory Lender Group are being
assigned to or assumed by any Assignee hereunder, except those rights and
obligations of BTMU as a Committed Lender with a $150,000,000 Commitment and
those rights of Victory as a holder of Advances with a Revolving Principal
Balance of $214,285,714.27. Upon the effectiveness of the sales and assignments
set forth above, BTMU shall no longer be, or have any obligations as, a
Committed Lender or Managing Agent under the Receivables Loan Agreement or any
other Facility Document and Victory shall no longer be, or have any obligations
as, a Conduit Lender under the Receivables Loan Agreement or any other Facility
Document and neither BTMU nor Victory, in any capacity, shall be a party to the
Receivables Loan Agreement or any other Facility Document. For the avoidance of
doubt, neither BTMU nor Victory, each in any capacity, is a party to Sections 3,
4 or 5 hereof.

(b) After giving effect to the foregoing sales and assignments, (i) PNC shall
hold all the rights and obligations of BTMU, in its capacity as a Committed
Lender, under the Receivables Loan Agreement, with a Commitment of $150,000,000,
and hold Advances purchased from Victory with a Revolving Principal Balance of
$150,000,000, (ii) Atlantic and Liberty Street shall hold Advances with a
Revolving Principal Balance of $270,000,000 and $180,000,000, respectively, and
(iii)(A) PNC will become a party to the Receivables Loan Agreement and each
other applicable Facility Document as a Committed Lender with a Commitment and
Advances as set forth in clause (i) above and (B) PNC will become a party to the
Receivables Loan Agreement and each other applicable Facility Document
(including, without limitation, the Fee Letter) as the Managing Agent for the
Lender Group which includes PNC (it being acknowledged that as of the Effective
Date there will be no Conduit Lender in such Lender Group).

(c) Pursuant to Section 10.06(b) of the Receivables Loan Agreement, Borrower
hereby consents to the sales and assignments described in this Section 2. For
the avoidance of doubt, each of the parties hereto hereby acknowledges, consents
and agrees to the sales and assignments described in this Section 2 and the
joinder of PNC as a Committed Lender and as a Managing Agent under the
Receivables Loan Agreement and the other applicable Facility Documents
(including, without limitation, the Fee Letter).

 

3



--------------------------------------------------------------------------------

(d) The wire instructions for the payment to BTMU, as Managing Agent on behalf
of Victory, required by clause (a) above are:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

ABA No. 026-009-632

A/C Name: VRC

A/C No. 310-051-428

Ref: CHS Receivables Funding, LLC

(e) Each of BTMU and Victory:

(i) represents and warrants that it is the legal and beneficial owner of the
interests being assigned by it hereunder and that such interests are free and
clear of any adverse claim created by or through it;

(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Receivables Loan Agreement or any other instrument or
document furnished pursuant thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Receivables Loan
Agreement or any other instrument or document furnished pursuant thereto; and

(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower, Professional Services, CHS, any
Originator, or any other party to the Receivables Loan Agreement or to any other
Facility Document or the performance or observance by Borrower, Professional
Services, CHS, any Originator, or any other party to the Receivables Loan
Agreement or to any other Facility Document of any of its respective obligations
under the Receivables Loan Agreement, any Facility Document or any other
instrument or document furnished pursuant thereto.

(f) PNC and, in the case of clause (vi) below, each other Assignee:

(i) confirms that it has received a copy of the Receivables Loan Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.02(b) of the Receivables Loan Agreement and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement;

(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, any Managing Agent, BTMU, Victory or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Receivables Loan Agreement;

(iii) appoints and authorizes the Administrative Agent and itself, in its
capacity as a Managing Agent, to take such action as agent on its behalf and to
exercise such powers under the Receivables Loan Agreement and the other Facility
Documents as are delegated to the Administrative Agent and itself, in its
capacity as a Managing Agent, respectively, by the terms thereof, together with
such powers as are reasonably incidental thereto;

 

4



--------------------------------------------------------------------------------

(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Receivables Loan Agreement, the other
Facility Documents and this Amendment are required to be performed by it as a
Committed Lender and as a Managing Agent;

(v) specifies as its address for notices the following address:

PNC Bank, National Association

300 5th Avenue, Floor 11

Pittsburg, PA 15222

Attention: Robyn Reeher

Telephone No.: (412) 768-3090

Facsimile No.: (412) 762-9184

Email: robyn.reeher@pnc.com and abfadmin@pnc.com

(vi) represents that this Amendment has been duly authorized, executed and
delivered by it pursuant to its organizational powers and constitutes its legal,
valid and binding obligation;

(vii) if it is organized under the laws of a jurisdiction outside the United
States, (A) attaches the forms prescribed by the Internal Revenue Service of the
United States certifying as to its status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
it under the Receivables Loan Agreement or such other documents as are necessary
to indicate that all such payments are subject to such taxes at a rate reduced
by an applicable tax treaty, and (B) agrees to provide the Administrative Agent
and its Managing Agent (to the extent permitted by applicable law) with similar
forms for each of its subsequent tax years in which payments are to be made to
it under the Receivables Loan Agreement; and

(viii) represents that it is a commercial bank which (a) has combined capital
and surplus of at least $250,000,000, and (b) has an office in the United
States.

(g) The parties hereto acknowledge and agree that this Amendment constitutes an
Assignment and Acceptance. This Assignment and Acceptance is hereby deemed
delivered by BTMU, Victory and the Assignees to the Administrative Agent for the
Administrative Agent’s acceptance and recording in its books and records. The
Administrative Agent hereby accepts this Assignment and Acceptance and shall on
the Effective Date record in its books and records the sale and assignment
transactions contemplated in this Section 2. The parties hereto agree that any
and all requirements in Section 10.06 of the Receivables Loan Agreement to the
effectiveness of the above sale and assignment transactions are hereby waived.

SECTION 3. Amendment to Receivables Loan Agreement. Subject to all of the terms
and conditions set forth in this Amendment, effective as of the Effective Date
(but immediately after giving effect to the actions contemplated by Sections 1
and 2 hereof), the Receivables Loan Agreement is hereby amended as follows:

(a) Section 1.01 of the Receivables Loan Agreement is amended by inserting the
following definitions in the appropriate alphabetical order:

 

5



--------------------------------------------------------------------------------

“CHS Party” and “CHS Parties” have the respective meanings assigned to those
terms in Section 10.14(b).

“CHS Party Information” has the meaning assigned to such term in
Section 10.14(b).

“LCR Security” means any commercial paper or security (other than equity
securities issued to Parent or any Originator that is a consolidated Subsidiary
of Parent under GAAP) within the meaning of Paragraph __.32(e)(1)(viii) of the
final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).

“LMIR” means for any day during any Fixed Period with respect to PNC and its
Revolving Principal Balance, the interest rate per annum determined by PNC in
its capacity as a Managing Agent (which determination shall be conclusive absent
manifest error) by dividing (i) the three-month Eurodollar rate for United
States Dollar deposits as reported by Bloomberg Finance L.P. and shown on
US0003M Screen or any other service or page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States Dollars, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by PNC in its capacity
as a Managing Agent from another recognized source for interbank quotation), in
each case, changing when and as such rate changes, by (ii) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day. The calculation of LMIR
may also be expressed by the following formula:

 

   

Three-month Eurodollar rate for United States Dollars

shown on Bloomberg US0003M Screen

or appropriate successor

 

LMIR

    =    

 

      1.00 - Euro-Rate Reserve Percentage  

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero (0.00), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement. For purposes
of this definition, “Euro-Rate Reserve Percentage” means, the maximum effective
percentage in effect on such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including without limitation, supplemental, marginal, and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).

“PNC” means PNC Bank, National Association.

“PNC Lender Group” means the Lender Group for which PNC acts as Committed
Lender.

 

6



--------------------------------------------------------------------------------

“Seventh Amendment Effective Date” means June 23, 2017.

(b) The following definitions in Section 1.01 of the Receivables Loan Agreement
are amended and restated in their entirety to read as follows:

“Commitment” means, with respect to each Committed Lender, the commitment of
such Committed Lender to make Advances hereunder expressed as a U.S. Dollar
amount representing the maximum Revolving Principal Balance for such Committed
Lender hereunder (without regard to the Borrowing Base at any time), as such
commitment may be (a) reduced or increased from time to time in accordance with
Section 2.04 or Section 10.01 and (b) reduced or increased from time to time,
pursuant to assignments by or to such Committed Lender pursuant hereto. Each
Committed Lender’s Commitment is set forth on Schedule I, or in the Assignment
and Acceptance pursuant to which such Committed Lender shall have assumed its
Commitment. As of the Seventh Amendment Effective Date, the aggregate amount of
the Commitments is $600,000,000.

“Facility Limit” means $600,000,000, as such amount may be adjusted from time to
time pursuant to Section 2.04, provided, however, that at all times, on or after
the Termination Date applicable to all Lender Groups then party hereto, the
“Facility Limit” shall mean the aggregate outstanding Revolving Principal
Balance hereunder.

“Lenders” means collectively, the Conduit Lenders, the Committed Lenders and any
other Person that agrees, pursuant to the pertinent Assignment and Acceptance
(other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance), to fund Advances pursuant to this Agreement.

“Managing Agent” means (i) for the Atlantic Lender Group, CA-CIB, (ii) for the
Liberty Street Lender Group, Scotia, and (iii) for the PNC Lender Group, PNC.

“Scheduled Termination Date” means November 13, 2018, as such date may be
extended thereafter in accordance with Section 2.03(a) or Section 10.01.

“Termination Date” means the earliest of (a) the date of termination of the
Facility Limit pursuant to Section 2.04, (b) the date of the declaration or
automatic occurrence of the Termination Date pursuant to Section 7.01, and
(c) the Scheduled Termination Date.

(c) The definition of “Adjusted Eurodollar Rate” in Section 1.01 of the
Receivables Loan Agreement is amended by adding the following sentence to the
end thereof:

Notwithstanding the foregoing, (i) in the event that, pursuant to the foregoing
sentence, the Adjusted Eurodollar Rate would be less than zero, then the
Adjusted Eurodollar Rate shall be deemed to be zero for purposes of this
Agreement and (ii) with respect to PNC and its Revolving Principal Balance, the
Adjusted Eurodollar Rate for any day during any Fixed Period with respect to PNC
and its Revolving Principal Balance shall be the LMIR and not the foregoing
definition; provided that if Interest in respect of any portion of the Revolving
Principal Balance of a Lender in another Lender Group that has a Conduit

 

7



--------------------------------------------------------------------------------

Lender is then being computed by reference to the Adjusted Eurodollar Rate and
the Adjusted Eurodollar Rate is greater than the LMIR, then, so long as such is
the case, this clause (ii) shall not be given effect.

(d) The definition of “Alternative Rate” in Section 1.01 of the Receivables Loan
Agreement is amended by deleting “1.30%” contained therein and substituting
therefor “the greater of (i) 150% of the per annum rate used to calculate the
Used Fee and (ii) 0.50% above the per annum rate used to calculate the Used
Fee”.

(e) The definition of “Victory Lender Group” in Section 1.01 of the Receivables
Loan Agreement and the second proviso (beginning “provided, further”) at the end
of Section 2.04(b) of the Receivables Loan Agreement are each deleted.

(f) Notwithstanding anything in the Receivables Loan Agreement to the contrary
(including, without limitation, Section 2.01 hereof), so long as the PNC Lender
Group does not have a Conduit Lender, the provisions of the Receivables Loan
Agreement permitting a Conduit Lender to fund a portion of an Advance shall not
be applicable to the PNC Lender Group.

(g) Section 2.07(e) of the Receivables Loan Agreement is amended by deleting the
first parenthetical and the last two provisos contained therein.

(h) Section 2.14 of the Receivables Loan Agreement is amended by deleting the
third parenthetical contained therein.

(i) Section 2.16 of the Receivables Loan Agreement is deleted in its entirety.

(j) Section 4.01 of the Receivables Loan Agreement is amended by adding the
following new Section 4.01(jj) at the end of Section 4.01:

(jj) The Borrower has not issued any LCR Securities, and the Borrower is a
consolidated Subsidiary of Parent under GAAP.

(k) Section 5.01 of the Receivables Loan Agreement is amended by adding the
following new Section 5.01(bb) at the end of Section 5.01:

(bb) Liquidity Coverage Ratio. The Borrower will not issue any LCR Security.

(l) Section 5.02(b)(v) of the Receivables Loan Agreement is amended by adding
the following parenthetical immediately after the words “within the greater of
five days, or three Business Days after the Borrower or the Collection Agent has
knowledge of the occurrence of each Default or Event of Default” contained
therein:

(within one Business Day after the Borrower or the Collection Agent has
knowledge of the occurrence of any Event of Default under Section 7.01(m) or
(n))

 

8



--------------------------------------------------------------------------------

(m) Section 7.01(n)(i) of the Receivables Loan Agreement is amended by adding
the words “sell or” immediately before the word “contribute” contained therein.

(n) Section 7.01(r) of the Receivables Loan Agreement is amended and restated in
its entirety to read as follows:

(r) CHS or any subsidiary thereof shall fail to perform or observe any term,
covenant or agreement contained in (i) Section 6.12 or Section 6.13 of the
Parent Credit Agreement as in effect on the Seventh Amendment Effective Date or
(ii) Section 6.12 or Section 6.13 of the Parent Credit Agreement as in effect
from time to time thereafter, in each case, without regard to any waiver or
modification to any of those provisions or any of the defined terms used therein
and such failure shall continue for a period of 10 Business Days after the date
on which financial statements are required to be delivered with respect to the
applicable fiscal quarter hereunder (the “Financial Covenant Cure Period”); or

(o) The second paragraph of Section 7.01 is amended and restated in its entirety
to read as follows:

Notwithstanding anything to the contrary contained in this Article VII, during
the Financial Covenant Cure Period and in addition to the Borrower’s rights
under Section 2.04(d), the Parent may issue Qualified Capital Stock (as defined
in the Parent Credit Agreement) and elect to treat all or any portion of the net
cash proceeds thereof as having increased Consolidated EBITDA (as defined in the
Parent Credit Agreement) with respect to such applicable quarter solely for the
purpose of determining actual and pro forma compliance with Section 6.12 or
Section 6.13 of the Parent Credit Agreement whether as in effect on the Seventh
Amendment Effective Date or as in effect from time to time thereafter for
purposes of Section 7.01(r) at the end of such applicable quarter and applicable
subsequent periods, provided that (a) such proceeds (i) are actually received by
the Parent and contributed to CHS no later than ten days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder and (ii) do not exceed the aggregate amount necessary to cause
Parent to be in compliance with the covenants under Section 6.12 or Section 6.13
of the Parent Credit Agreement whether as in effect on the Seventh Amendment
Effective Date or as in effect from time to time thereafter for purposes of
Section 7.01(r) for any applicable period and (b) in each period of four fiscal
quarters, there shall be at least two fiscal quarters in which no such right to
cure permitted by this paragraph is utilized.

(p) Section 7.02 of the Receivables Loan Agreement is amended by deleting the
parenthetical “(other than a Termination Date that exists solely as a result of
the occurrence of a Scheduled Termination Date under clause (a) of such defined
term)”.

(q) Section 10.01(b) of the Receivables Loan Agreement is amended by
(i) deleting the words “the written consent of each Lender” contained therein
and substituting therefor the

 

9



--------------------------------------------------------------------------------

words “the written consent of each Committed Lender”, (ii) deleting the word
“or” at the end of clause (F) thereof and (iii) adding the following at the end
thereof immediately before the period:

, (H) modifying the definition of Eligible Receivable or Majority Lenders,
(I) modifying any Event of Default in Section 7.01, (J) modifying the waterfall
in Section 2.08(b), (K) except as expressly permitted thereby, increasing any
concentration percentage set forth in any of the definitions of Aggregate Excess
Concentration, Medicaid Concentration Limit or Medicare Concentration Limit or
in clause (d) of the definition of Net Receivables Balance, or (L) terminating
the Performance Undertaking

(r) The notice address of each of the Borrower and the Collection Agent for
purposes of Section 10.02 of the Receivables Loan Agreement is amended to be the
address set forth below its signature block on the signature pages hereto.

(s) Section 10.06 of the Receivables Loan Agreement is amended by (i) adding the
following sentence at the end of clause (b) thereof:

Any assignment by a Committed Lender of all or a portion of its Commitment shall
be in a minimum amount of $100,000,000 unless (x) such assignment is to another
Committed Lender or (y) such assignment is of all of such Committed Lender’s
Commitment to one Person.

and (ii) adding the following subclause (vi) to the end of clause (e) thereof:

(vi) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that the participant shall not have any right to
direct the enforcement of this Agreement or any of the other Facility Documents
or to approve any amendment, modification or waiver of any provision of this
Agreement or any of the other Facility Documents; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
participant, agree to any amendment, modification or waiver that (i) reduces the
Revolving Principal Balance of such Lender, or the Interest thereon, or
postpones any scheduled date for payment thereof or (ii) reduces any fees
payable by the Borrower for the account of such Lender under the Fee Letter (to
the extent relating to payments to the participant) or delays any scheduled date
for payment of such fees.

(t) Schedule I to the Receivables Loan Agreement is amended and restated to read
as follows:

LENDERS

Commitments and Lender Groups

 

Managing Agent

 

Conduit Lender,
if any

 

Committed Lender

 

Committed Lender

Commitment

Credit Agricole Corporate and Investment Bank  

Atlantic Asset

Securitization LLC

 

Credit Agricole

Corporate and Investment Bank

  $270,000,000

 

10



--------------------------------------------------------------------------------

The Bank of Nova Scotia   Liberty Street Funding LLC   The Bank of Nova Scotia  
$180,000,000 PNC Bank, National Association    

PNC Bank, National

Association

  $150,000,000

(u) Exhibits C-1 and C-2 to the Receivables Loan Agreement are amended by
(i) deleting “Atlantic Asset Securitization LLC, as a conduit lender
(“Atlantic”), Victory Receivables Corporation, as a conduit lender (“Victory”),
Liberty Street Funding LLC, as a conduit lender (“Liberty Street” and together
with Atlantic and Victory, the “Conduit Lenders”)” contained in each such
exhibit and substituting therefor “Atlantic Asset Securitization LLC, as a
conduit lender (“Atlantic”), Liberty Street Funding LLC, as a conduit lender
(“Liberty Street” and together with Atlantic, the “Conduit Lenders”)”,
(ii) deleting “The Bank of Nova Scotia, as a committed lender (“Scotia”), The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as a committed lender (“BTMU”), Credit
Agricole Corporate and Investment Bank (“Credit Agricole”), as a committed
lender (together with Scotia and BTMU, the “Committed Lenders” and together with
the Conduit Lenders, the “Lenders”)” contained in each such exhibit and
substituting therefor “The Bank of Nova Scotia, as a committed lender
(“Scotia”), PNC Bank, National Association, as a committed lender (“PNC”),
Credit Agricole Corporate and Investment Bank (“Credit Agricole”), as a
committed lender (together with Scotia and PNC, the “Committed Lenders” and
together with the Conduit Lenders, the “Lenders”)”, (iii) in the case of Exhibit
C-1 only, deleting the term “Victory Lender Group” contained therein and
substituting therefor the term “PNC Lender Group” and (iv) in the case of
Exhibit C-2 only, deleting “The Bank of Tokyo-Mitsubishi UFJ, Ltd.” used twice
therein and substituting therefor “PNC Bank, National Association”.

SECTION 4. Amendment to Contribution Agreement. Subject to all of the terms and
conditions set forth in this Amendment, effective as of the Effective Date (but
immediately after giving effect to the actions contemplated by Sections 1 and 2
hereof), the Contribution Agreement is hereby amended as follows:

(a) The definition of “Termination Date” in Section 1.01 of the Contribution
Agreement is amended and restated in its entirety to read as follows:

“Termination Date” means the date on which the Transferor’s obligation to sell
and contribute and the Company’s obligation to purchase and accept as a
contribution Receivables hereunder terminates, which date shall occur on the
earliest to occur of (i) the delivery of a Termination Declaration Notice,
(ii) the occurrence of any event described in clause (i)(B) or clause (i)(C) of
Section 7.01(f) (provided that notice of such event has been given to the
Administrative Agent as provided at the end of Section 7.01), (iii) the
occurrence of any event described in Section 7.01(d) (provided that notice of
such event has been given to the Administrative Agent as provided at the end of
Section 7.01) and (iv) the date on which all amounts payable under the Documents
have been paid in full and all commitments under the Documents have been
terminated.

(b) The subsection references for the last two subsections of Section 5.01 of
the Contribution Agreement are changed from “(a)” and “(b)” to “(q)” and “(r)”,
respectively.

 

11



--------------------------------------------------------------------------------

(c) The end of Section 7.01 of the Contribution Agreement after clause
(n) thereof is amended and restated in its entirety to read as follows:

then, and in any such event, the Company may, by notice to the Transferor and
the Administrative Agent (a “Termination Declaration Notice”), declare the
Termination Date to have occurred, except that, in the case of any event
described in clause (i)(B) or clause (i)(C) of Section 7.01(f) above or any
event described in Section 7.01(d) above, the Termination Date shall be deemed
to have occurred automatically following notice by the Company to the
Administrative Agent of the occurrence of such event, but without any
requirement for notice to the Transferor of the occurrence of such event.

(d) The notice address of each of the Transferor, the Collection Agent and the
Company for purposes of Section 9.02 of the Contribution Agreement is amended to
be the notice address set forth below its signature block on the signature pages
hereto.

(e) Section 9.02 of the Contribution Agreement is further amended by adding the
following subsection (c) at the end thereof:

(c) All notices to the Administrative Agent pursuant to Section 7.01 shall be
sent to the address of the Administrative Agent set forth in the Loan Agreement
and by the method of delivery set forth in the Loan Agreement and shall only be
effective upon receipt.

SECTION 5. Amendment to Sale Agreement. Subject to all of the terms and
conditions set forth in this Amendment, effective as of the Effective Date (but
immediately after giving effect to the actions contemplated by Sections 1 and 2
hereof), the Sale Agreement is hereby amended as follows:

(a) The definition of “Termination Date” in Section 1.01 of the Sale Agreement
is amended and restated in its entirety to read as follows:

“Termination Date” means the date on which the Originators’ obligation to sell
and the Buyer’s obligation to purchase Receivables hereunder terminates, which
date shall occur on the earliest of (i) the delivery of a Termination
Declaration Notice, (ii) the occurrence of any event described in clause (i)(B)
or clause (i)(C) of Section 7.01(f) (provided that notice of such event has been
given to the Administrative Agent as provided at the end of Section 7.01),
(iii) the occurrence of any event described in Section 7.01(d) (provided that
notice of such event has been given to the Administrative Agent as provided at
the end of Section 7.01) and (iv) the date on which all amounts payable under
the Documents have been paid in full and all commitments under the Documents
have been terminated.

(b) The end of Section 7.01 of the Sale Agreement after clause (n) thereof but
before the last paragraph thereof is amended and restated in its entirety to
read as follows:

 

12



--------------------------------------------------------------------------------

then, and in any such event, the Buyer may, by notice to the Authorized
Representative and the Administrative Agent (a “Termination Declaration
Notice”), declare the Termination Date to have occurred, except that, (i) in the
case of any event described in clause (i)(B) or clause (i)(C) of Section 7.01(f)
above or any event described in Section 7.01(d) above, the Termination Date
shall be deemed to have occurred automatically following notice by the Buyer to
the Administrative Agent of the occurrence of such event, but without any
requirement for notice to the Authorized Representative of the occurrence of
such event, and (ii) in the case of any event described in Sections 7.01(c) and
(h) that relate to an Originator and not Material Originators, no Event of
Termination shall be deemed to have occurred so long as the Buyer immediately
ceases future purchases of Receivables from such Originator.

(c) The notice address of the Authorized Representative, the Collection Agent
and the Buyer for purposes of Section 9.02 of the Sale Agreement is amended to
be the notice address set forth below its signature block on the signature pages
hereto.

(d) Section 9.02 of the Sale Agreement is further amended by adding the
following subsection (c) at the end thereof:

(c) All notices to the Administrative Agent pursuant to Section 7.01 shall be
sent to the address of the Administrative Agent set forth in the Loan Agreement
and by the method of delivery set forth in the Loan Agreement and shall only be
effective upon receipt.

SECTION 6. Conditions to Effectiveness. This Amendment shall become effective
upon the date on which the following conditions have been satisfied (with
respect to documentary conditions, in form and substance reasonably acceptable
to the Administrative Agent) (such date, the “Effective Date”):

(a) The Administrative Agent shall have received counterparts of (i) this
Amendment duly executed by each of the Borrower, the Company, the Managing
Agents, the Committed Lenders, the Conduit Lenders, the Administrative Agent,
PNC, the Collection Agent (as Collection Agent under each of the Receivables
Loan Agreement, the Contribution Agreement and the Sale Agreement), the
Authorized Representative, the Transferor, the Buyer, CHS individually and the
Originators and (ii) any fee letter required by the Administrative Agent or PNC
in connection with this Amendment duly executed by the parties thereto.

(b) All fees and expenses required to be paid pursuant to any fee letter
referred to in clause (a)(ii) above shall have been paid.

(c) The Administrative Agent shall have received, with respect to each legal
opinion delivered at any time with respect to any of the transactions
contemplated by any of the Facility Documents that remains relevant to the
currently effective Facility Documents and that by its terms would not permit
reliance thereon by PNC as a Lender or Managing Agent, a reliance letter
permitting PNC to rely thereon as a Lender and Managing Agent.

 

13



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties.

(a) Each of the CHS Parties represents and warrants as of the date hereof that
(i) it has taken all necessary action to authorize the execution, delivery and
performance of this Amendment and the performance of the Receivables Loan
Agreement, the Contribution Agreement, the Sale Agreement and the other Facility
Documents, each as amended hereby, as applicable, and (ii) no consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or governmental authority or third party is required in connection with
the execution, delivery or performance by such Person of this Amendment other
than such as has been met or obtained and are in full force and effect.

(b) Each of the CHS Parties represents and warrants as of the date hereof that
each of this Amendment and each Facility Document (as amended by this Amendment
or otherwise as of the date hereof, as applicable) constitutes such Person’s
legal, valid and binding obligation, enforceable against such person in
accordance with its terms, except as such enforceability may be subject to
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

(c) The Borrower hereby makes each of the representations and warranties
contained in Sections 4.01 and 4.03 of the Receivables Loan Agreement as of the
date hereof, in each case after giving effect to this Amendment, except for
those representations and warranties that refer to specific dates, which are
made as of the dates indicated therein.

(d) The Collection Agent hereby makes each of the representations and warranties
contained in Section 4.02 of the Receivables Loan Agreement as of the date
hereof, in each case after giving effect to this Amendment, except for those
representations and warranties that refer to specific dates, which are made as
of the dates indicated therein.

(e) Each of the Borrower and the Collection Agent further represents and
warrants that, both before and after giving effect to this Amendment, no event
has occurred and is continuing which constitutes an Event of Default, or would,
with the passage of time or the giving of notice, constitute an Event of
Default.

SECTION 8. Facility Document. This Amendment shall constitute a Facility
Document under the terms of the Receivables Loan Agreement as amended hereby.

SECTION 9. Further Assurances. The CHS Parties agree to promptly take such
action, upon the reasonable request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.

SECTION 10. Confirmation of Agreements. On and after the date hereof, all
references to each of the Receivables Loan Agreement, the Contribution Agreement
and the Sale Agreement in the Facility Documents and the other documents and
instruments delivered pursuant to or in connection with such Facility Documents
shall mean, respectively, (i) the Receivables Loan Agreement as amended by this
Amendment, and as hereafter modified, amended or restated in accordance with its
terms, (ii) the Contribution Agreement as amended by

 

14



--------------------------------------------------------------------------------

this Amendment, and as hereafter modified, amended or restated in accordance
with its terms, and (iii) the Sale Agreement as amended by this Amendment, and
as hereafter modified, amended or restated in accordance with its terms. Except
as herein expressly amended, each of the Receivables Loan Agreement, the
Contribution Agreement and the Sale Agreement is ratified and confirmed in all
respects and shall remain in full force and effect in accordance with its terms.

SECTION 11. Confirmation of Undertaking. CHS, as undertaking party under the
Collection Agent Performance Undertaking, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Performance Undertaking”), in favor of CA-CIB as administrative agent on
behalf of the Lenders, hereby consents to (i) the actions effected pursuant to
Sections 1 and 2 of this Amendment and (ii) the amendment to the Receivables
Loan Agreement set forth in Section 3 of this Amendment, the amendment to the
Contribution Agreement set forth in Section 4 of this Amendment and the
amendment to the Sale Agreement set forth in Section 5 of this Amendment, and
hereby confirms and agrees that, notwithstanding the effectiveness of this
Amendment, the Performance Undertaking heretofore executed and delivered by it
is, and shall continue to be, in full force and effect in accordance with its
terms and shall apply to the Receivables Loan Agreement, the Contribution
Agreement and the Sale Agreement, each as amended by this Amendment, and the
Performance Undertaking is hereby so ratified and confirmed.

SECTION 12. GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE UNITED STATES AND THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT,
ANY OTHER FACILITY DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR
THERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS TO THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

SECTION 13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 14. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

15



--------------------------------------------------------------------------------

SECTION 15. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

CHS RECEIVABLES FUNDING, LLC,

as Borrower and as Company

By:        /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

 

CHS Receivables Funding, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Ben C. Fordham

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: ben_fordham@chs.net

 

CHSPSC, LLC, as Collection Agent under each of

the Receivables Loan Agreement, the Contribution

Agreement and the Sale Agreement and as

Authorized Representative

 

By:        /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title: Vice
President and Treasurer

 

CHSPSC, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Ben C. Fordham

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: ben_fordham@chs.net

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as Administrative Agent,

as a Managing Agent and as a Committed Lender

 

By:    /s/ Kostantina Kourmpetis  

Name: Kostantina Kourmpetis

Title: Managing Director

By:    /s/ Sam Pilcer  

Name: Sam Pilcer

Title: Managing Director

 

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Lender

By:

 

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as attorney-in-fact

  By:    /s/ Kostantina Kourmpetis  

Name: Kostantina Kourmpetis

Title: Managing Director

  By:    /s/ Sam Pilcer  

Name: Sam Pilcer

Title: Managing Director

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Managing

Agent and as a Committed Lender

By:    /s/ Michelle Phillips  

Name: Michelle Phillips

Title: Director

 

LIBERTY STREET FUNDING LLC,

as a Conduit Lender

By:    /s/ Jill A. Russo  

Name: Jill A. Russo

Title: Vice President

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Managing Agent

By:    /s/ Luna Mills  

Name:  Luna Mills

Title:    Managing Director

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Committed Lender

By:    /s/ Luna Mills  

Name:  Luna Mills

Title:    Managing Director

 

VICTORY RECEIVABLES CORPORATION,

as a Conduit Lender

By:    /s/ David V. DeAngelis  

Name:  David V. DeAngelis

Title:    Vice President

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Managing Agent

By:    /s/ Eric Bruno  

Name:  Eric Bruno

Title:    Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Committed Lender

By:    /s/ Eric Bruno  

Name:  Eric Bruno

Title:    Senior Vice President

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as Transferor, as Buyer and individually

By:        /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

 

CHS/Community Health Systems, Inc.

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Ben C. Fordham

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: ben_fordham@chs.net

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

ORIGINATORS:

 

AFFINITY HOSPITAL, LLC

BERWICK HOSPITAL COMPANY, LLC

BLUEFIELD HOSPITAL COMPANY, LLC

BLUFFTON HEALTH SYSTEM LLC

BULLHEAD CITY HOSPITAL CORPORATION

CARLSBAD MEDICAL CENTER, LLC

CHHS HOSPITAL COMPANY, LLC

CLEVELAND TENNESSEE HOSPITAL COMPANY, LLC

COATESVILLE HOSPITAL CORPORATION

CRESTVIEW HOSPITAL CORPORATION

DEACONESS HEALTH SYSTEM, LLC

DUKES HEALTH SYSTEM, LLC

DYERSBURG HOSPITAL COMPANY, LLC

EMPORIA HOSPITAL CORPORATION

FOLEY HOSPITAL CORPORATION

FRANKLIN HOSPITAL CORPORATION

GADSDEN REGIONAL MEDICAL CENTER, LLC

GRANBURY HOSPITAL CORPORATION

GREENBRIER VMC, LLC

HOSPITAL OF MORRISTOWN, LLC

JACKSON, TENNESSEE HOSPITAL COMPANY, LLC

JOURDANTON HOSPITAL CORPORATION

KAY COUNTY OKLAHOMA HOSPITAL COMPANY, LLC

LAKE WALES HOSPITAL CORPORATION

LANCASTER HOSPITAL CORPORATION

LAS CRUCES MEDICAL CENTER, LLC

LEA REGIONAL HOSPITAL, LLC

MARTIN HOSPITAL COMPANY, LLC

MARY BLACK HEALTH SYSTEM LLC

MCSA, L.L.C.

MOBERLY HOSPITAL COMPANY, LLC

MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, LLC

By:        /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

NAPLES HMA, LLC

NATIONAL HEALTHCARE OF LEESVILLE, INC.

NORTHWEST HOSPITAL, LLC

ORO VALLEY HOSPITAL, LLC

PETERSBURG HOSPITAL COMPANY, LLC

PHOENIXVILLE HOSPITAL COMPANY, LLC

POTTSTOWN HOSPITAL COMPANY, LLC

PORTER HOSPITAL, LLC

QHG OF ENTERPRISE, INC.

QHG OF SOUTH CAROLINA, INC.

ROSWELL HOSPITAL CORPORATION

RUSTON LOUISIANA HOSPITAL COMPANY, LLC

SCRANTON HOSPITAL COMPANY, LLC

SHELBYVILLE HOSPITAL COMPANY, LLC

SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY, LLC

SPOKANE VALLEY WASHINGTON HOSPITAL COMPANY, LLC

SPOKANE WASHINGTON HOSPITAL COMPANY, LLC

ST. JOSEPH HEALTH SYSTEM LLC

TOMBALL TEXAS HOSPITAL COMPANY, LLC

WARSAW HEALTH SYSTEM LLC

WEATHERFORD TEXAS HOSPITAL COMPANY, LLC

WESLEY HEALTH SYSTEM, LLC

WEST GROVE HOSPITAL COMPANY, LLC

WILKES-BARRE HOSPITAL COMPANY, LLC

WOMEN & CHILDREN’S HOSPITAL, LLC

By:        /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

KIRKSVILLE MISSOURI HOSPITAL COMPANY, LLC

LUTHERAN MUSCULOSKELETAL CENTER, LLC

OAK HILL HOSPITAL CORPORATION

SALEM HOSPITAL CORPORATION

SCRANTON QUINCY HOSPITAL COMPANY, LLC

WOODWARD HEALTH SYSTEM, LLC

By:        /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

BILOXI H.M.A., LLC

BRANDON HMA, LLC

CAMPBELL COUNTY HMA, LLC

CARLISLE HMA, LLC

CHESTER HMA, LLC

CITRUS HMA, LLC

CLINTON HMA, LLC

COCKE COUNTY HMA, LLC

DURANT H.M.A., LLC

EAST GEORGIA REGIONAL MEDICAL CENTER, LLC

FORT SMITH HMA, LLC

HAINES CITY HMA, LLC

HERNANDO HMA, LLC

HMA FENTRESS COUNTY GENERAL HOSPITAL, LLC

HMA SANTA ROSA MEDICAL CENTER, LLC

JACKSON HMA, LLC

JEFFERSON COUNTY HMA, LLC

KEY WEST HMA, LLC

LANCASTER HMA, LLC

LEBANON HMA, LLC

MADISON HMA, LLC

MARSHALL COUNTY HMA, LLC

METRO KNOXVILLE HMA, LLC

MIDWEST REGIONAL MEDICAL CENTER, LLC

By:        /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

NORTHWEST ARKANSAS HOSPITALS, LLC

PASCO REGIONAL MEDICAL CENTER, LLC

POPLAR BLUFF REGIONAL MEDICAL CENTER, LLC

PORT CHARLOTTE HMA, LLC

PUNTA GORDA HMA, LLC

RIVER OAKS HOSPITAL, LLC

ROH, LLC

ROSE CITY HMA, LLC

SEBRING HOSPITAL MANAGEMENT ASSOCIATES, LLC

SEMINOLE HMA, LLC

STATESVILLE HMA, LLC

TRIAD OF ALABAMA, LLC

TULLAHOMA HMA, LLC

TUNKHANNOCK HOSPITAL COMPANY LLC

VENICE HMA, LLC

VICKSBURG HEALTHCARE, LLC

YORK PENNSYLVANIA HOSPITAL COMPANY, LLC

By:        /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

BROWNWOOD HOSPITAL, L.P.

By: Brownwood Medical Center, LLC

Its:  General Partner

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

 

COLLEGE STATION HOSPITAL, L.P.

By: College Station Medical Center, LLC

Its:  General Partner

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

 

IOM HEALTH SYSTEM, L.P.

By: Lutheran Health Network Investors, LLC

Its:  General Partner

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

LAREDO TEXAS HOSPITAL COMPANY, L.P.

By: Webb Hospital Corporation

Its:  General Partner

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

 

LONGVIEW MEDICAL CENTER, L.P.

By: Regional Hospital of Longview, LLC

Its:  General Partner

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

 

NAVARRO HOSPITAL, L.P.

By: Navarro Regional, LLC

Its:  General Partner

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

PINEY WOODS HEALTHCARE SYSTEM, L.P.

By: Woodland Heights Medical Center, LLC

Its:  General Partner

 

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

 

REHAB HOSPITAL OF FORT WAYNE   GENERAL PARTNERSHIP

By: Lutheran Health Network Investors, LLC

Its:  General Partner

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

 

SAN ANGELO HOSPITAL, L.P.

By: San Angelo Community Medical Center, LLC

Its:  General Partner

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

 

VICTORIA OF TEXAS, L.P.

By: Detar Hospital, LLC

Its: General Partner

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

ARMC, L.P.

By: Triad-ARMC, LLC

Its:  General Partner

 

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

 

CRESTWOOD HEALTHCARE, L.P.

By: Crestwood Hospital, LLC

Its:  General Partner

By:       /s/ Edward W. Lomicka   Name: Edward W. Lomicka   Title:   Vice
President and Treasurer

Signature Page to Assignment and Acceptance and Seventh Omnibus Amendment

 